Citation Nr: 0807891	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-13 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right ankle disorder.

2.  Entitlement to service connection for right ankle 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left ankle disorder.

4.  Entitlement to service connection for a left ankle 
disorder.



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1994 to June 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the Department Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, finding new and material evidence to 
reopen, and affirming the previous denial of, the veteran's 
service connection claim for right ankle and left ankle 
disabilities.

The Board notes that the veteran's original claim for service 
connection for right ankle left ankle disabilities was filed 
in November 2001.  The veteran's claim was denied by the RO 
in a September 2002 rating decision.  Notice of this decision 
was issued to the veteran on September 23, 2002.  
Subsequently, in May 2005, the veteran filed a claim to 
reopen his service connection claim for right ankle and left 
ankle disabilities.  In an August 2005 rating decision, the 
RO reopened his claim based on its finding of new and 
material evidence, and affirmed the previous denial of the 
claim on the merits.  Also in August 2005, within one year of 
the rating decision, the veteran filed a notice of 
disagreement.

In June 2006, the veteran testified before the Decision 
Review Officer (DRO); a copy of the transcript is contained 
in the claims file.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).




FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a right ankle disorder was denied by a September 2002 
rating decision; the evidence submitted since September 2002 
raises a reasonable possibility of substantiating the 
veteran's claim.

2.  There is no competent medical evidence that relates the 
veteran's right ankle disorder to his active service.

3.  The veteran's claim of entitlement to service connection 
for a left ankle disorder was denied by a September 2002 
rating decision; the evidence submitted since September 2002 
raises a reasonable possibility of substantiating the 
veteran's claim.

4.  There is no competent medical evidence that relates the 
veteran's left ankle disorder to his active service.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision, denying service 
connection for a right ankle disorder, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  New and material evidence has been submitted and the 
veteran's claim of entitlement to service connection for a 
right ankle disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2007).

3.  The criteria for service connection for a right ankle 
injury have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.102. 31.59, 3.303 
(2007).

4.  The September 2002 rating decision, denying service 
connection for a left ankle disorder, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

5.  New and material evidence has been submitted and the 
veteran's claim of entitlement to service connection for a 
left ankle disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2007).

6.  The criteria for service connection for a left ankle 
disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, (West 2002 & Supp. 2007); 38 C.F.R. § 3.103, 3.159, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In the present appeal, Dingess notice 
was provided in March 2006.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  Because the claim has 
been reopened and is addressed on the merits, any deficiency 
regarding notice of the basis for a prior final denial of a 
claim or what information or evidence is necessary to reopen 
a claim, is not prejudicial to the veteran's claim.  See Kent 
supra.

As to the issue of service connection, here, VA's duty to 
notify was satisfied by way of letters sent to the appellant 
in June 2005 that fully addressed all four notice elements 
and were sent prior to the initial AOJ decision in this 
matter.  The letters informed the appellant of what evidence 
was required to substantiate the claim and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  

The Board finds that the evidence of record -- service and 
post-service medical records, a VA examination report, and 
lay statements -- is adequate for determining whether the 
criteria for service connection have been met.  Accordingly, 
the Board finds that the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims and no further assistance to the 
veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide this appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).

I.  Reopening Determination

The veteran's claims of entitlement to service connection for 
right ankle and left ankle disorders were denied by a 
September 2002 rating decision, and the veteran did not 
appeal.  Both claims became final.  However, a previously 
denied claim may be reopened by the submission of new and 
material evidence.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.1103.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The veteran's claims for right ankle and left ankle disorders 
were denied in September 2002 on the ground that there was no 
evidence of injury or disease to the veteran's right or left 
ankles while on active duty.

At the time of the veteran's September 2002 denial, the 
evidence of record included the veteran's separation 
examination, which failed to show any chronic disability 
either while in service or at the time of the claim; 
treatment records from Jim Thompson, M.D., dated September 
2001; and VA outpatient treatment reports dated October 2001 
through November 2001.

Since September 2002, the veteran has submitted evidence, 
including his assertion at a June 2006 RO hearing that he 
sustained his bilateral ankle injuries by running and 
parachute jumping while on active duty, both cumulatively 
and, in the case of his right ankle, as a result of one 
particular jump about which the veteran did not elaborate.  
The veteran has also submitted VA treatment records dated 
February 2005 through July 2007, including a February 2006 
physician's opinion that the injuries were caused by service, 
a January 2007 examiner's opinion that the injuries were not 
caused by service, a rheumatoid arthritis study which was 
negative, a rheumatology consult which was negative except 
for swelling and pain, and x-rays which were negative other 
than some swelling.

The veteran's claims were previously denied in part because 
he had offered no competent medical evidence linking his 
injuries to his time in service, and had not described how 
his running and jumping had caused his injuries.  Since that 
denial, the veteran has presented some medical evidence 
suggesting that his injuries were caused by service, and has 
asserted that his running and jumping caused the injuries.  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The evidence is new in 
that it had not been previously submitted and it is material 
in that it addresses the reason the veteran's claim was 
previously denied.  Therefore, the veteran's claim of 
entitlement to service connection for a right ankle injury is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.1(k), 3.303(a) (2007).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

The veteran, who served as an Airborne parachuter, contends 
that the cumulative effect of his running and jumping while 
on active duty, and especially the effect of one particular 
parachute jump on his right ankle, caused the pain, swelling, 
and instability that he currently experiences in his ankles.  
A thorough investigation into the veteran's service medical 
records indicates that while he currently has pain, swelling, 
and instability in his ankles, and while he had swelling and 
pain in his right ankle as a result of trauma incurred during 
active duty at the time of his discharge, the veteran has not 
presented competent medical evidence which links his injury 
in service to his current condition, and there is competent 
medical evidence which expressly contradicts any such link.

In his June 2006 hearing before the RO, the veteran stated 
that the cumulative effect of his running and jumping while 
on active duty, and especially the effect of one particular 
parachute jump on his right ankle about which he did not 
elaborate, caused the pain, swelling, and instability that he 
currently experiences in his ankles.

Proof of the veteran's service as a parachute jumper is found 
by virtue of the Parachutist Badge that he earned.  Moreover, 
the veteran's service medical records show that he had 
complained of swollen or painful joints in December 1996, and 
that his right ankle had experienced trauma.

The veteran offers proof of the current condition of his 
ankles through multiple medical examinations.

In September 1997, the veteran complained of swelling and 
pain in his right foot, but denied that trauma was the cause.

In January 2000, the veteran reported left lower extremity 
redness, erythema, swelling, and pain, as well as a fever, 
chills, sweats, nausea and vomiting.  He reported having two 
brown recluse spider bites on his foot, one of which 
presented swelling at the time of the examination, which was 
five months after the bite occurred.  The veteran also 
reported having bilateral ankle damage in 1997 as a result of 
being a parachuter, and having a right lower extremity bone 
benign tumor removed.  As noted above, the veteran's service 
medical records show that the veteran had swollen and painful 
joints, and right ankle trauma, but do not indicate any 
additional bilateral ankle damage.

In September 2001, the veteran went to the Jackson, 
Mississippi emergency department, where he complained of 
erythema, swelling, and pain in his left lower extremity 
below the knee.  He noted that he had previously had one 
similar episode involving his right leg, and two prior 
episodes involving his left leg.  He reported at the time 
that there was no initiating factor, such as trauma.  The 
veteran was diagnosed with cellulitis.

In November 2001, the veteran complained of swelling and 
slight pain in both ankles.  No cause was identified, and the 
veteran was referred to a specialist.  The veteran's November 
2001 diagnosis is supplemented by a September 2001 entry in 
which the veteran stated that he had torn the ligaments in 
his left ankle during active duty, and that a cast was 
applied, but no surgery or injections occurred.  No record of 
a diagnosis of torn ligaments in the left ankle, or of a 
cast, appears in the veteran's service medical records.

VA outpatient treatment records dated in May 2005, show the 
veteran reported joint pain and swelling.  X-rays of the 
lower extremities showed no fractures or boney abnormalities.  
Some soft tissue swelling was found in both ankles.  A 
rheumatoid arthritis study was negative, and an anti-nuclear 
antibody study was positive.

Additional VA records reflect in June 2005, the veteran 
complained of pain and mild swelling of his right ankle and 
calf.  He denied any injury or trauma as the cause of the 
symptoms, and was diagnosed with chronic venous 
insufficiency.

A February 2006 VA outpatient medical record notes the 
veteran complained of swollen ankles.  The examiner recorded 
that the veteran had had an injury in 1996, while in the 
military, in which he injured both of his feet and ankles.  
The examiner stated that "[a]nkle swelling and complaints 
appear to be more related to prior injury," meaning his 1996 
injury during active duty.  However, the examiner does not 
show evidence of having relied on, or even looked at, any 
record of the veteran's prior injury.  Where, as here, a 
physician's medical opinion materially relies on a 
layperson's unsupported history as the premise for the 
opinion, that opinion may be discounted.  Wood v. Derwinski, 
1 Vet. App. 190, 191-192 (1991).

In January 2007, the veteran had a VA examination.  The 
examiner reviewed the claims file.  He found that the veteran 
had diffuse swelling with pitting pretibial edema and diffuse 
swelling of the ankles and feet.  He also found no ligamental 
instability in either ankle.  The examiner found that the 
veteran exhibited normal range of motion in both ankles, with 
dorsiflexion of 0-20 degrees and plantar flexion of 0-45 
degrees both actively and passively.  The veteran complained 
of some pain in both ankles with extremes of motion, but the 
examiner found that this was not accompanied by objective 
evidence of pain.  The examiner found the x-rays essentially 
normal, except for some calcification on the left distal 
tibiofibular endosmosis.  Based on his examination and review 
of the claims file, the examiner concluded that "it is not 
likely that the present ankle condition is related to any 
trauma that occurred during military service, and this 
includes both right and left ankles."  Based on the 
examiner's medical training, as well as his examination of 
the patient and his review of the claims file, the Board 
holds that his conclusion is competent medical evidence.  38 
C.F.R. § 3.159(a).

To the extent that the February 2006 and January 2007 medical 
opinions conflict, we note that greater weight may be placed 
on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians, and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Here, the later physician's 
examination of the claims file, and the more thorough nature 
of the examination, suggest that greater weight must be 
placed on the January 2007 examiner's opinion.

The veteran claims that his right ankle and left ankle 
disabilities result from trauma that occurred during service.  
However, veterans without medical training are not qualified 
to render medical opinions, and such opinions are entitled to 
no weight.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

The preponderance of the evidence is against the award of 
service connection for the veteran's claim for right ankle 
and left ankle disabilities, and it follows that the benefit 
of the doubt doctrine is not applicable in the instant 
appeal.  38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).

Consequently, the veteran's claims of service connection for 
his right ankle and left ankle disabilities are denied.


ORDER

New and material evidence sufficient to reopen the veteran's 
claim for service connection for a right ankle injury has 
been received, and the claim is reopened.

Service connection for a right ankle disorder is denied.

New and material evidence sufficient to reopen the veteran's 
claim for service connection for a left ankle disorder has 
been received, and the claim is reopened.

Service connection for a left ankle disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


